DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.

Response to Amendment
The Amendment filed 3/24/2022 has been entered.
1) Independent claim: 1, 10 and 16. 
2) Dependent claim: 9,      
Claim Status
Claims 1-16 are pending.  They comprising of 3 groups:
	1) Method1: claims 1-9, and 
	2) System1: 10-15, and    
3) Article1: 16.
The 3 groups have similar scope and will be examined together.

As of 3/24/2022, independent claim 1 is as followed:

working stations, each working station being assigned to one of a plurality of geo-fenced areas, each geo-fenced area being served by at least one communication node, the method comprising at least the following steps:
[1] a) navigating the car through the plurality of geo-fenced areas according to a pre-given execution plan schedule,
 b)    as soon as the car enters one of the geo-fenced areas:
[2] (b1) picking up the at least one beacon assigned to the car by the at least one communication node serving said geo-fenced area and (b2) signaling accordingly determined position data of the car to a cloud server, and 
(b3) capturing, by the at least one communication node serving said geo-fenced area, for a residence time of the car within said geo-fenced area, data within said geo-fenced area and transmitting the captured data to the cloud server, wherein the captured data further comprises temperature data inside the geo-fenced area, humidity data inside the geo-fenced area, and different time data,  
[3] c) processing the data in the cloud server, wherein the captured data are merged, and wherein the cloud server associates the processed data with a working station assigned to said geo-fenced area, 
[4] d) updating a repair stage of the car in at least one of a log file and a database located in the cloud server based on the processed data,
[5] e) providing, based on the processed data and the updated repair stage, at least one of push reports, notifications, and alerts via a user interface, and

[7] repeating steps b) to e) until at least one of: 
[8] (i) the car reaches the last geo-fenced area according to the execution plan schedule, and 
[8[ (ii) an erroneous event is detected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results;
(c) Use of known technique to improve similar devices (methods, or products) in the same way;
(d) Applying a known technique to a known device (method, or product)ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.


Claims 1-6, 8-9 (method1), 10, 12-15 (system1), and 16 (article1) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) AMANN et al.			2017/0.039.517, and 
(2) KULKARNI et al.			2018/0.330.293, and vice/versa.

As for independent claims 1, 10, and 16, AMANN ET AL. discloses a method to digitally track and monitor a service (manufacturing or repair or service) process of a part/machine within a service facility/shop, wherein the machine to be repaired is provided with at least one beacon inside the machine/part and the machine service facility is divided into a plurality of function-specific, geo-fenced areas, each geo-fenced area being served by at least one communication node, the method comprising at least the following steps:

    PNG
    media_image1.png
    458
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    500
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    194
    500
    media_image3.png
    Greyscale

a)    navigating the part/machine through the plurality of geo-fenced areas according to a pre-given execution plan schedule,

    PNG
    media_image4.png
    311
    682
    media_image4.png
    Greyscale

	As shown in [0004], AMANN ET AL. discloses that today service facilities use paperwork or “pre-given plan schedule” to detail job tasks needed to be performed to service a particular part/machine.  In [0005], AMANN ET AL. discloses that the paperwork includes drawings or guidelines for the various stages of service facilities.  It would have been obvious to apply the same pre-given plan schedule to car for repair service as mere applying the same service to other type of machine such as car.
b)    as soon as the machine enters one of the geo-fenced areas:
{see Fig. 6, the machine is item 202, the area is 602 }

    PNG
    media_image1.png
    458
    600
    media_image1.png
    Greyscale

(b1) picking up the at least one beacon within the machine by the at least one communication node serving said geo-fenced area and signaling accordingly determined position data of the car to a cloud server, and 
{See Fig. 6, beacon 100 attached to the machine 202, receiver devices 506 for tracking the real-time locations of machine 202, in accordance with different embodiments, see respective [0119]}
{The monitoring server, Fig. 5, 400, reads over the cloud server}

    PNG
    media_image5.png
    432
    500
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    380
    550
    media_image6.png
    Greyscale

2) capturing service time, residence time of the machine within the working area and its activities to ensure efficient operation for monitoring purpose,

    PNG
    media_image7.png
    340
    500
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    134
    500
    media_image8.png
    Greyscale

c)    processing the data in the monitoring server,
{data collected from the service Facility through the use of wireless beacon (100) and receiver (506) are sent to the Network (540) to the Monitoring Server (400) to be processed and analyzed for service performance analysis, see Fig. 5.  The monitoring server, Fig. 5, 400, reads over the cloud server. 

    PNG
    media_image6.png
    380
    550
    media_image6.png
    Greyscale

d)    updating a repair stage of the car in at least one of a log file and a database located in the cloud based on the processed data,

    PNG
    media_image9.png
    450
    500
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    226
    500
    media_image10.png
    Greyscale

e)    providing, based on the processed data and the updated repair stage, at least one of push reports, notifications, and alerts via a user interface, and
{see Fig. 10, 1026 , [0141]

    PNG
    media_image11.png
    508
    556
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    267
    500
    media_image12.png
    Greyscale

f)    moving the car to one subsequent geo-fenced area according to the execution plan schedule and repeating steps b) to e) until at least one of: 
reaches the last geo-fenced area according to the execution plan schedule, and 
(ii) an erroneous event is detected.

    PNG
    media_image9.png
    450
    500
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    226
    500
    media_image10.png
    Greyscale

As shown in [0058], part can refer to individual parts or components of an assembled product.  A part may be a larger assembly or parts therefore; for example, a pump, a machine, car or automobile is a machine, and service facility reads over repair shop, the teachings of AMANN ET AL. inherently includes car in a repair shop for service.  

    PNG
    media_image9.png
    450
    500
    media_image9.png
    Greyscale

	As shown above, the step of (4) “assembly” and (5) “shipping” indicates the end of the 5th stages of the manufacturing/servicing plan and the part/machine is being shipped to the customer.  It would have been obvious to show that the part/machine has reached the last of the servicing area/stage.
AMANN ET AL. fairly teaches the claimed invention except for explicitly discloses:
1) the type of server is a cloud server, and
2)  step (b) (2) of capturing, by the at least one communication node serving said geo-fenced area, for a residence time of the machine within said geo-fenced area, data within said geo-fenced area and transmitting the captured data to the server,

In a similar system for managing an industrial workflow, KULKARNI et al. is cited to teach 

    PNG
    media_image13.png
    461
    752
    media_image13.png
    Greyscale

	
    PNG
    media_image14.png
    193
    522
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    186
    522
    media_image15.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the machine service process of AMANN ET AL. for auto service process to include capturing, by the at least one communication node serving said geo-fenced area, for a residence time of the machine within said geo-fenced area, data within said geo-fenced area and transmitting the captured data to the cloud server as taught by KULKARNI et al. for monitoring residence/service time as taught in [0544], Fig. 19. RATIONALE G, combine.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Note that KULKARNI et al. the use of cloud server in Fig. 19, element 3000 “Cloud Server”, Fig. 1A, 3000 and local Database 3200, see [0181].  It would have been obvious to use the Cloud server in AMANN et al. as taught by KULKARNI et al. for well known benefits as taught in [0181].
	KULKARNI et al. also teaches the capturing of other data in the working area such as temperature data, humidity data and different time data, see [0011] and [0054].

    PNG
    media_image16.png
    167
    452
    media_image16.png
    Greyscale

	
    PNG
    media_image17.png
    407
    450
    media_image17.png
    Greyscale

It would have been obvious to collect other operation data about the asset such as temperature, humidity, time and other parameters as taught by KULKARNI et al. to effectively monitor the status of the asset, see [0010]. 
	As shown above in [0012] which teaches other application of KULKARNI et al. such as for repairing vehicle in industrial sites, it would have been obvious to modify the system of KULKARNI et al. to include specific service facility including a workflow path which divides into a plurality of specific, geo-fenced areas as taught by AMANN et al. to function effectively as 
	
    PNG
    media_image1.png
    458
    600
    media_image1.png
    Greyscale


 



As for dep. claim 2 (part of 1 above) which deals with the transmission of the updated data, repair stages with the notification from the server to a dashboard, this is taught in AMANN ET AL. Fig. 11, element 800-900, which appears to show Fig. 8 and Fig. 9, on the virtual board.  

    PNG
    media_image11.png
    508
    556
    media_image11.png
    Greyscale

As for dep. claim 3 (part of 1 above) which deals with further feature of the dashboard, is designed as at least one of the mobile application and a website which can be implemented on at least one of a mobile device, this is taught in AMANN et al. [0111] or KULKARNI et al. Fig. 1B, “Mobile Device.”, Fig. 20, Mobile Device 5000.

    PNG
    media_image10.png
    226
    500
    media_image10.png
    Greyscale


    PNG
    media_image18.png
    173
    500
    media_image18.png
    Greyscale

As for dep. claim 4 (part of 1 above) which deals with further feature of the data transmission to the dashboard, generated and transmitted to a dashboard on a regular basis, this is inherently included in the system of AMANN ET AL. as shown in in [0142] below, and [0145 … Tracking the real-time locations of parts provides numerous benefits …]. As shown in [0145], the tracking of the real-time location of parts provides benefit such as providing data about the location of the parts on a regular basis as the part navigated though various stages/areas in the facility.  The real-time tracking provides benefits to the user indicates that the data was transmitted to the dashboard on a regular basis to provide benefits to the user knowing the location of the machine as it passes through the facility.  

    PNG
    media_image19.png
    365
    500
    media_image19.png
    Greyscale

As for dep. claim 5 (part of 1 above) which deals with further feature of the output of the notification or alert, in the form of plain text, this is taught in AMANN ET AL. Fig. 10, element 1026 “Supplier to provide services to paint …”. and [0141].

    PNG
    media_image20.png
    111
    500
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    81
    500
    media_image21.png
    Greyscale

or VIJAYAN ET AL. 

    PNG
    media_image18.png
    173
    500
    media_image18.png
    Greyscale

As for dep. claim 6 (part of 1 above) which deals a user has appropriate access rights to view the generated information/notice, this is taught in AMANN ET AL. [0141], [0143]
[0141 Notes 1026 accessible to viewers of the various spatial and virtual board UIs disclosed herein], and [0143 “a client computing device generates a map of the work areas and/or sub-work areas in a facility, …, may be specified by a user…].  


    PNG
    media_image22.png
    314
    500
    media_image22.png
    Greyscale



    PNG
    media_image18.png
    173
    500
    media_image18.png
    Greyscale

As for dep. claim 8 (part of 1 above) which deals with the type of data being captured by the communication node, location of the car which indicates the movement of the car, this is taught in AMANN ET AL. [0144]-[0145] or KULKARNI et al. [0492] and [0544].
 
    PNG
    media_image23.png
    318
    550
    media_image23.png
    Greyscale

As for dep. claim 9 (part of 1 above) which deals with the display of the notification/ alert via a user interface instantaneously (real-time) during the service, this is taught in AMANN ET AL. [0144]-[0145] cited above.

As for dep. system claim 12 (part of 10 above) which deals with the transmission of the updated data, repair stages with the notification from the server to a dashboard, this is taught in 

    PNG
    media_image9.png
    450
    500
    media_image9.png
    Greyscale

	see “virtual board UI is updated to show the moving parts being in the new work and sub-work areas.


    PNG
    media_image11.png
    508
    556
    media_image11.png
    Greyscale

As for dep. system claim 13 (part of 10 above), which deals with further feature of the dashboard, is designed as at least one of the mobile application and a website which can be implemented on at least one of a mobile device, this is taught in AMANN et al. [0111] or KULKARNI et al. Fig. 1B, “Mobile Device.”, Fig. 20, Mobile Device 5000, cited above.
As for dep. system claim 14 (part of 10 above) which deals with the type of data being captured by the communication node, location of the car which indicates the movement of the car, this is taught in AMANN ET AL. [0144]-[0145].
As for dep. system claim 15 (part of 10
Dependent claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over AMANN ET AL. / KULKARNI et al. or vice versa, and further in view of [3] MAZIAK ET AL. [2011/0.221.592]
The teachings of AMANN ET AL. / KULKARNI et al. is cited above. 
MAZIAK ET AL. teaches alert/notification descriptor may include a filter to allow the monitoring system to determine which specific alerts corresponding to specific device to be used since there is a large set of alert descriptions for many devices, see [0046], and [0072].

    PNG
    media_image24.png
    124
    550
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    149
    552
    media_image25.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the auto repair service process of AMANN ET AL./ KULKARNI et al. to include a specific alert filter for the alert/notification descriptor as taught by MAZIAK ET AL. for identifying specific alert for specific device due to a large number of alert description, as shown in [0046].  RATIONALE G, combine.  Alternatively
Dependent claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over AMANN ET AL. / KULKARNI et al. as applied to claim 10 above, and further in view of [4] KR 2004/0055063 A, 06/26/2004.
The teachings of AMANN ET AL. / KULKARNI et al.  is cited above. 
KR 2004/0.055.063 is cited to teach a transport means, a vehicle assembly line, with a device for automatically carrying a large object to different stations/regions, see abstract.

    PNG
    media_image26.png
    196
    523
    media_image26.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the auto repair service process of AMANN ET AL./ KULKARNI et al. to include a transport means for moving automatically large heavy object, machine, as taught by MAZIAK ET AL. for moving the large heavy object to different stations, see abstract.  RATIONALE G, combine.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.			Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the claims have been amended to include new features and a new reference has been used to address the amended features. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN D NGUYEN/Primary Examiner, Art Unit 3689